Seevers, Ch. J.
Counsel for the appellant in a very voluminous and able argument ask us to review and overrule the many decisions made by this court, holding that counties are liable for injuries caused by reason of defective bridges, on public highways, built, erected or kept in repair by such counties. The first decision on this subject was made in Wilson & Gustin v. Jefferson County, 13 Iowa, 181, and the last in Huston v. Iowa County, not yet reported. Between these there have been some ten other cases involving the same question determined.
During this time the members of the court have frequently changed, notwithstanding which the first decision made has been steadily adhered to, and at no time has there been a dissenting opinion filed.
Besides this, the decisions have been made at intervals through a period of fifteen years, and the General Assembly has not seen proper to in any manner, as it was entirely competent to do by legislative enactment, relieve counties of this burden. We must, therefore, presume that the principle announced in these decisions has met the approbation of the people of the State.
We cannot, therefore, at this late day regard this as an original question, and occupy either time or space in satisfying counsel that the rulings heretofore made are correct.
The judgment of the Circuit Court must be
Affirmed.